DETAILED ACTION
Examiner Notes
It should be noted that this application has been transferred to another Examiner.
Withdrawn Objection/Rejection
The rejection of claims 17 and 18 under 35 U.S.C. § 112, first paragraph.
The rejection of claims 1, 2, 4 to 8, 17 to 24, and 27 under 35 U.S.C. § 112, second paragraph.
Claim Objections
Applicant is advised that should claim 1 be found allowable, claims 17 and 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2, 4-7, 17, 19, 20-24 and 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17 and 19 recite the limitation "the mixing."  There is insufficient antecedent basis for this limitation in the claim.
In claims 1 and 17 and 19, the limitation “the amount that the sparging surface is positioned beneath the impeller” is unclear.
Regarding claim 17, the limitation “wherein the linearly scalable 10 liter bioprocessing system substantially simulate the shear and power/unit volume characteristics of any one of the 50 liter to 5000 liter bioprocessing systems” is unclear. It is unclear if the “one of the 50 liter to 5000 liter bioprocessing systems” are required elements of the claimed system. Further, “the shear and power/unit volume characteristics of any one of the 50 liter to 5000 liter bioprocessing systems” are not defined by the claim.
Claim 19 recites the limitation "the polymer chemistry."  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the limitation “wherein the linearly scalable 10 liter bioprocessing system simulates the polymer chemistry characteristics of each of the components of any one of the 50 liter to 5000 liter bioprocessing systems” is unclear. The polymer chemistry characteristics and the components of the of any one of the 50 liter to 5000 liter bioprocessing systems are not defined by the claim. Further, it is unclear if the “one of the 50 liter to 5000 liter bioprocessing systems” are required elements of the claimed system.
Claims 2, 4-7, 20-24 and 27 are rejected by virtue of their dependency upon a rejected base claim.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4 to 7, 17, 19 to 24, and 27 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jenzsch et al. (previously cited, WO 2010/139470) in view of Lu et al. (newly cited, U.S. Pat. No. US 5,443,985) and Galliher et al. (previously cited, U.S. Pat. No. 2008/0068920). 
Regarding claims 1 to 2 and 4 to 5, Jenzsch et al. teach a linearly scalable bioprocessing system comprising:   	a bioprocessing bag to receive a cell culture suspension (the system is for culturing cells in a bioreactor that is capable of receiving a cell culture suspension; see Jenzsch et al., page 12, ll. 19-24), the bioprocessing bag having walls, a working volume of from 5 L to about 25,000 L, a height to diameter ratio of from 1.4 to 1.8, a ratio of the diameter of the impeller to the diameter of the bioprocessing bag is equal to a value from about 0.2 to 0.8, and a sparging surface. Jenzsch et al. at page 6, lines 4 to 10 and page 12, lines 17 to 18.   	Jenzsch et al. teach that the bioprocessing bag can have a working volume of from 5 L to about 25,000 L. Jenzsch et al. do not explicitly indicate as to the minimum working volume of the bioprocessing bag. However, it is well-known in the art for the bioprocessing vessels to have any suitable minimum and maximum working volumes according to need (e.g., growth rate).  	Lu et al. teach a bioreactor having a working volume of about 4 L, and a minimum working volume of 1.8 L due to the position of a sampling port. Lu et al. at col. 5, ll. 21-25).
It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Jenzsch et al. such that bioprocessing vessel has a minimum working volume including the claimed working volume, since it is well-known in the art for the bioprocessing vessels to have any suitable minimum and maximum working volumes according to need (e.g., growth rate). Further, one of ordinary skill in the art would have made said modification, because the minimum working volume of bioprocessing vessels can be selected according to need, as disclosed by Lu et al. (Lu et al. at col. 5, ll. 21-25).
Jenzsch et al. do not explicitly teach an impeller operatively connected to an inside bottom surface of the flexible wall, or a sparging surface positioned about 3 mm to about 100 mm beneath the impeller.
Galliher et al. teach that bioreactors for performing chemical, biochemical or biological reactions may be collapsible bags and that these bags can be of different volumes including 2 L to 10 L and 50 L to 5,000 L.  Galliher et al. at paragraphs [0004] and [0037].  Galliher et al. also teach that an impeller support 300 may be affixed to portions of a container wall 302, preferably at a lower portion thereof, an impeller hub 304, a motor 306, a motor shaft 308 and a drive head 310.  Galliher et al. at paragraph [0081].  Finally, Galliher et al. teach that it is known to include spargers 540 positioned beneath blades of the impeller.  Galliher et al. at paragraph [0096].
It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Jenzsch et al. to incorporate an impeller mounted inside the bottom surface of the flexible bag wall as taught by Galliher et al. because such an arrangement is conducive for cultivating biological cells.  The spacing of the impeller to the sparging surface is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the mixing and sparging needs, especially considering that Galliher et al. teach that the “(p)ositions of impellers in a container may depend on the process to be performed in the container”.  Galliher et al. at paragraph [0097].
Jenzsch et al. disclose wherein the ratio of filling height of the bioprocessing bag to the bioprocessing bag diameter can be selected according to need (Jenzsch et al. at page 6, lines 4 to 10), but do not explicitly teach that the bioprocessing bag has a height to diameter ratio at the maximum working volume of about 1.5. However, the limitation that the height to diameter ratio at the maximum working volume of about 1.5 is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  M.P.E.P. § 2144.05(II)(A).
Regarding the limitation “ to mix the cell culture suspension over a range of power input per unit volume values that are indicative of the power transferred to the cell culture suspension through rotation of the impeller during the mixing, the range of power input per unit volume values extending from about 5 W/m3 to about 35 W/m3,” however, said limitation is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In addition, “[A]pparatus claims cover what a device is, not what a device does.”  (See § MPEP 2114).  The intended uses of the impeller do not further define any structural features to the claimed impeller but rather only define how the impeller may be used. The prior art discloses all of the structural features of the claimed impeller and thus since the structure is the same, the claimed functions are apparent.
Finally, regarding the limitation “wherein the height to diameter ratio at the maximum working volume of the bioprocessing bag, the power input per unit volume operating range of the impeller, the ratio of the diameter of the impeller, to the diameter of the bioprocessing bag, and amount that the sparging surface is positioned beneath the impeller generate a uniform shear rate profile between maximum shear rates and bulk shear rates in the cell culture suspension during the mixing of the cell culture suspension,” modified Jenzsch et al. teach all of the structural features of the claimed system. Thus, the system of modified Jenzsch et al. is fully capable of meeting the limitation “generate a uniform shear rate profile between maximum shear rates and bulk shear rates in the cell culture suspension during the mixing of the cell culture suspension.”
As to the recitation of the “power input per unit volume,” it is noted that the manner of operating a claimed apparatus does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.
Regarding claims 6 and 7, Jenzsch et al. teach that the impeller is a pitch blade impeller mounted on the center of the impeller plate.  Jenzsch et al. at page 3, lines 27 to 29 and Figures 1a to 1j.
Regarding claim 17, Jenzsch et al. teach a linearly scalable bioprocessing system comprising a bioprocessing vessel to receive a cell culture suspension (the system is for culturing cells in a bioreactor that is capable of receiving a cell culture suspension; see Jenzsch et al., page 12, ll. 19-24), the bioprocessing bag having walls, a working volume of from 5 L to about 25,000 L, a height to diameter ratio of from 1.4 to 1.8, a ratio of the diameter of the impeller to the diameter of the bioprocessing bag is equal to a value from about 0.2 to 0.8, and a sparging surface. Jenzsch et al. at page 6, lines 4 to 10 and page 12, lines 17 to 18.   	Jenzsch et al. teach that the bioprocessing bag can have a working volume of from 5 L to about 25,000 L. Jenzsch et al. do not explicitly indicate as to the minimum working volume of the bioprocessing bag. However, it is well-known in the art for the bioprocessing vessels to have any suitable minimum and maximum working volumes according to need (e.g., growth rate).  	Lu et al. teach a bioreactor having a working volume of about 4 L, and a minimum working volume of 1.8 L due to the position of a sampling port. Lu et al. at col. 5, ll. 21-25).
It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Jenzsch et al. such that bioprocessing vessel has a minimum working volume including the claimed minimum working volume, since it is well-known in the art for the bioprocessing vessels to have any suitable minimum and maximum working volumes according to need (e.g., growth rate). Further, one of ordinary skill in the art would have made said modification, because the minimum working volume of bioprocessing vessels can be selected according to need, as disclosed by Lu et al. (Lu et al. at col. 5, ll. 21-25).
Jenzsch et al. do not explicitly teach an impeller operatively connected to an inside bottom surface of the flexible wall, that a sparging surface positioned about 3 mm to about 200 mm beneath the impeller.
Galliher et al. teach that bioreactors for performing chemical, biochemical or biological reactions may be collapsible bags and that these bags can be of different volumes including 2 L to 10 L and 50 L to 5,000 L.  Galliher et al. at paragraphs [0004] and [0037].  Galliher et al. also teach that an impeller support 300 may be affixed to portions of a container wall 302, preferably at a lower portion thereof, an impeller hub 304, a motor 306, a motor shaft 308 and a drive head 310.  Galliher et al. at paragraph [0081].  Finally, Galliher et al. teach that it is known to include spargers 540 positioned beneath blades of the impeller.  Galliher et al. at paragraph [0096].
It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Jenzsch et al. to incorporate an impeller mounted inside the bottom surface of the flexible bag wall as taught by Galliher et al. because such an arrangement is conducive for cultivating biological cells.  The spacing of the impeller to the sparging surface is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the mixing and sparging needs, especially considering that Galliher et al. teach that the “(p)ositions of impellers in a container may depend on the process to be performed in the container”.  Galliher et al. at paragraph [0097].
With respect to the limitation “to mix the cell culture suspension over a range of power input per unit volume values that are indicative of the power transferred to the cell culture suspension through rotation of the impeller during the mixing, the range of power input per unit volume values extending from about 5 W/m3 to about 35 W/m3,” however, said limitation is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In addition, “[A]pparatus claims cover what a device is, not what a device does.”  (See § MPEP 2114).  The intended uses of the impeller do not further define any structural features to the claimed impeller but rather only define how the impeller may be used. The prior art discloses all of the structural features of the claimed impeller and thus since the structure is the same, the claimed functions are apparent.
Regarding the limitation “wherein the working volume of the bioprocessing bag, the power input per unit volume operating range of the impeller, the ratio of the diameter of the impeller, to the diameter of the bioprocessing bag, and amount that the sparging surface is positioned beneath the impeller generate a uniform shear rate profile between maximum shear rates and bulk shear rates in the cell culture suspension during the mixing of the cell culture suspension,” modified Jenzsch et al. teach all of the structural features of the claimed system. Thus, the system of modified Jenzsch et al. is fully capable of meeting the limitation “generate a uniform shear rate profile between maximum shear rates and bulk shear rates in the cell culture suspension during the mixing of the cell culture suspension.”
As to the recitation of the “power input per unit volume,” it is noted that the manner of operating a claimed apparatus does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.
Finally, regarding the limitation “wherein the linearly scalable 10 liter bioprocessing system substantially simulate the shear and power/unit volume characteristics of any one of the 50 liter to 5000 liter bioprocessing systems,” the system of modified Jenzsch et al. disclose all of the required features of the claimed system, and thus, fully capable of “substantially simulate the shear and power/unit volume characteristics of any one of the 50 liter to 5000 liter bioprocessing systems.” It is noted that while the invention contains 50 liter to 5000 liter bioprocessing systems, the 50 liter to 5000 liter bioprocessing systems are not positively recited in the instant claims.  
Regarding claim 19, Jenzsch et al. teach a linearly scalable bioprocessing system comprising a bioprocessing vessel receiving a cell culture suspension (the system is for culturing cells in a bioreactor that is capable of receiving a cell culture suspension; see Jenzsch et al., page 12, ll. 19-24), the bioprocessing bag having walls, a working volume of from 5 L to about 25,000 L, a height to diameter ratio of from 1.4 to 1.8, a ratio of the diameter of the impeller to the diameter of the bioprocessing bag is equal to a value from about 0.2 to 0.8, and a sparging surface. Jenzsch et al. at page 6, lines 4 to 10 and page 12, lines 17 to 18.   	Jenzsch et al. teach that the bioprocessing bag can have a working volume of from 5 L to about 25,000 L. Jenzsch et al. do not explicitly indicate as to the minimum working volume of the bioprocessing bag. However, it is well-known in the art for the bioprocessing vessels to have any suitable minimum and maximum working volumes according to need (e.g., growth rate).  	Lu et al. teach a bioreactor having a working volume of about 4 L, and a minimum working volume of 1.8 L due to the position of a sampling port. Lu et al. at col. 5, ll. 21-25).
 Jenzsch et al. do not explicitly teach that the bioprocessing bag has an impeller operatively connected to an inside bottom surface of the flexible wall with a sparging surface is positioned about 3 mm to about 100 mm beneath the impeller.
Galliher et al. teach that bioreactors for performing chemical, biochemical or biological reactions may be collapsible bags and that these bags can be of different volumes including 2 L to 10 L and 50 L to 5,000 L.  Galliher et al. at paragraphs [0004] and [0037].  Galliher et al. teach that an impeller support 300 may be affixed to portions of a container wall 302, preferably at a lower portion thereof, an impeller hub 304, a motor 306, a motor shaft 308 and a drive head 310.  Galliher et al. at paragraph [0081].  Galliher et al. teach that it is known to include spargers 540 positioned beneath blades of the impeller.  Galliher et al. at paragraph [0096].  
It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Jenzsch et al. to incorporate an impeller mounted inside the bottom surface of the flexible bag wall as taught by Galliher et al. because such an arrangement is conducive for cultivating biological cells.  The spacing of the impeller to the sparging surface is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the mixing and sparging needs, especially considering that Galliher et al. teach that the “(p)ositions of impellers in a container may depend on the process to be performed in the container”.  Jenzsch et al. at page 5, lines 25 and Galliher et al. at paragraph [0097].
With respect to the limitation “to mix the cell culture suspension over a range of power input per unit volume values that are indicative of the power transferred to the cell culture suspension through rotation of the impeller during the mixing, the range of power input per unit volume values extending from about 5 W/m3 to about 35 W/m3,” however, said limitation is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In addition, “[A]pparatus claims cover what a device is, not what a device does.”  (See § MPEP 2114).  The intended uses of the impeller do not further define any structural features to the claimed impeller but rather only define how the impeller may be used. The prior art discloses all of the structural features of the claimed impeller and thus since the structure is the same, the claimed functions are apparent.
With respect to the limitation “wherein the working volume of the bioprocessing bag, the power input per unit volume operating range of the impeller, the ratio of the diameter of the impeller, to the diameter of the bioprocessing bag, and amount that the sparging surface is positioned beneath the impeller generate a uniform shear rate profile between maximum shear rates and bulk shear rates in the cell culture suspension during the mixing of the cell culture suspension,” modified Jenzsch et al. teach all of the structural features of the claimed system. Thus, the system of modified Jenzsch et al. is fully capable of meeting the limitation “generate a uniform shear rate profile between maximum shear rates and bulk shear rates in the cell culture suspension during the mixing of the cell culture suspension.”
As to the recitation of the “power input per unit volume,” it is noted that the manner of operating a claimed apparatus does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.
Finally, with respect to the limitation “wherein the linearly scalable 10 liter bioprocessing system substantially simulate the polymer chemistry characteristics of each of the components of any one of the 50 liter to 5000 liter bioprocessing systems,” modified Jenzsch et al. teach all of the structural features of the claimed system, and thus, fully capable of “simulating the polymer chemistry characteristics of each of the components of any one of the 50 liter to 5000 liter bioprocessing systems.” It is noted that while the invention contains 50 liter to 5000 liter bioprocessing systems, the 50 liter to 5000 liter bioprocessing systems are not positively recited in the instant claims.  
Regarding claims 20 to 22, Galliher et al. teach that the container (e.g., collapsible bag) and the various components (including the impeller) are formed of a suitable similar or different flexible material, and that the flexible material may be one that is USP Class VI certified, e.g., silicone, polycarbonate, polyethylene, and polypropylene.  Galliher et al. at paragraphs [0038], [0079], and [0098].
Regarding claims 23 and 24, Galliher et al. teach a sparger with a plurality of drilled holes with a diameter of 0.5 mm and 1.0 mm.  Galliher et al. at paragraph [0119].
Regarding claim 27, the manner of operating a claimed apparatus, i.e., with a maximum power input per unit volume of 1400 W/m3 and a maximum speed of about 300 rpm, does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.
Response to Arguments
Applicant's arguments filed on June 13, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose the newly added limitations to independent claims 1, 17 and 19. See pages 11 to 16 of the Remarks filed on 13 June 2022. In particular, the Applicant argues that the newly added limitations dictates the capability of the structure of the claimed impeller to have a role in producing the technical effects of the claimed invention. Page 13 of the Remarks filed on 13 June 2022.
In response, it is noted that the “power input” is not a structural feature of the claimed system. As Applicant correctly pointed out (page 13 of the Remarks), the limitation “impeller … to mix the cell culture suspension over a range of power input per unit volume values … extending from about 5 W/m3 to about 35 W/m3,” is directed to the capability of the system. The cited prior art teaches all of the structural features of the claimed system, and thus fully capable of meeting the claimed capability. For example, Jenzsch et al. teach that the impeller in the bioprocessing vessel can be operated at specified power inputs including the claimed power inputs (Jenzsch et al. at FIG. 8, page 19). Further, contrary to Applicant’s assertions (page 13 of the Remarks), the functional recitations in the amended claims do not impose any structural requirements on the claimed system. Rather, the functional recitations define how the elements of the system should be operated (i.e., power input) and/or the desired results to be achieved by the system (i.e., desired mixing and shear rate). It is suggested to further structurally define the structural features of the claimed system that produce the desired results to further distinguish the claimed invention from that of the prior art.  
On page 14 of the Remarks, the Applicant further contends that:  	“The impeller of Jenzsch in view of Galliher may have the capability to mix a cell culture suspension over the claimed range of power input per unit volume values from about 5 W/m° to about 35 W/m°, however, this combination does not recognize the effect that such a range can have on generating a uniform shear rate profile between maximum shear rates and bulk shear rates in the cell culture suspension during the mixing of the cell culture suspension. Moreover, Jenzsch in view of Galliher does not appreciate the criticality that such a range of power input per unit volume values can have with regard to generating a uniform shear rate profile between maximum shear rates and bulk shear rates like in the present invention which makes clear the criticality and unexpected results of the range of values (e.g., FIG. 2 and paragraphs [0055] and [0056]). Accordingly, Applicant submits that Jenzsch in view of Galliher clearly does not disclose or suggest the range of power input per unit volume values ... extending from about 5 W/m to about 35 W/m? as set forth in claim 1.” Page 14 of the Remarks. 
In response, again, as Applicant correctly pointed out, the impeller of the prior art can have the claimed mixing capability (page 14 of the Remarks). As to the claimed results to be achieved by the claimed system (i.e., shear rate), the results to be achieved do not further define any additional structural features to the claimed system. Applicant is remined that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In addition, “[A]pparatus claims cover what a device is, not what a device does.”  (See § MPEP 2114).  The intended uses of the impeller do not further define any structural features to the claimed impeller but rather only define how the impeller may be used. The prior art discloses all of the structural features of the claimed impeller and thus since the structure is the same, the claimed functions are apparent.
It is further noted that paragraphs [0055] and [0056], and FIG. 2 of the Applicant’s disclosure merely state that the claimed impeller can achieve uniform shear rate profile for a range of P/V and rpm needed for cell culture process. Nothing in the cited paragraphs and figures that disclose the features of the claimed impeller that supposedly produce the unexpected results.
Applicant further argues that Jenzsch in view of Galliher does not disclose or suggested to the use of all of the claimed scaling parameters and their corresponding recited values in order to achieve the desired results (pages 14 to 15 of the Remarks). 
In response, Applicant’s argument appears to be directed to the intended use of the claimed system. Again, the cited prior art teaches all of the structural features of the claimed system and thus, since the structure is the same, the claimed functions are apparent.
With respect to claims 2, 4-7, 17, 19-24 and 27, Applicant refers to the arguments presented with respect to claim 1 as presented earlier. In response, Applicant is directed to the reasons indicated above regarding why Applicant’s arguments are not persuasive and combinations of the cited references are proper.
Conclusion
 	No claims are allowed. 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799